             Case 1:20-cv-00027-JAP-LF Document 47 Filed 06/01/20 Page 1 of 2



AO 440 (Rev. 06/12) Summons in a Civil Action

                                     UNITED STATES DISTRICT COURT
                                                                for the

                                                i       District of New Mexico
                                                                                     i
                       Nick Vincent Flor
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                           Plaintiff(s)                           )
                                                                  )       Civil Action No. 1 :20-cv-00027-JAP-LF
                                V.
              University of New Mexico, et al.                    )
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)                            )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Eva Chavez
                                   411 19th St. NW
                                      Albuquerque, NM 87104




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                      Harrison & Hart, LLC
                                      1001 Luna Circle NW
                                      Albuquerque, NM 87102
                                      T: (505) 295-3261



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date: Monday, March 16, 2020
                          Case 1:20-cv-00027-JAP-LF Document 47 Filed 06/01/20 Page 2 of 2




AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:20-cv-0002 7-JAP-LF

                                                          PROOF OF SERVICE
                          (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

            This summons for (name of individual and title, if any)
 was received by me on (date)                                3 / -z..   c.,   /-z-   0



           fl I personally served the summons on the individual at (place)                                           '1 / ( / q 1::!-      ..s+       ......,L..J
                                                                                                                                                                    ; or
         -p,::    {Zdv 1 ,_ / _   t,J ,...._,   1J. .....+   1-r=, ,i,.,...,,.__,,,. - (-c-f:+ / ,. c.v...,._Jr on (date)    '--1 (..,_   /-z.. '°'
             0 I left the summons at the individual's residence or usual place of abode with (name)
                                                           , a person of suitable age and discretion who resides there,
            ----------------
                 on (date)                                                , and mailed a copy to the individual's last known address; or
                             --------
                                                                                                                                                                               , who is
                 0 I served the summons on (name of individual)                                - - -----------------
                  designated by law to accept service of process on behalf of (name of orga11izatio11)
                                                                                on (date)                                                                            ; or

                                                                                                                                                                                      ; or
                 O I returned the summons unexecuted because

                  0 Other (specify):



                                                                                                                      for services, for a total of$                         L/ 0.00
                  My fees are $ _,1./::._J./_,_Jt,___ _ for travel and $                               =c._ _ __
                                                                                                 _l..!__
                                                                                                      f




                   I declare under penalty of perjury that this information is true.



                                                                                             ----=---
                                                                                                           ~ - - ---·- - -     Server's signature
     Date:




                                                                                                                                   Server's address




        Additional information regarding attempted service, etc:
